 1   Gregory M. Fox, State Bar No. 070876
     Joanne Tran, State Bar No. 294402
 2   BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
     The Waterfront Building
 3
     2749 Hyde Street
 4   San Francisco, California 94109
     Telephone: (415) 353-0999
 5   Facsimile: (415) 353-0990
     Email:      gfox@bfesf.com
 6               jtran@bfesf.com
 7

 8   Attorneys for Defendant
     OFFICER DENNIS MALLY
 9

10                                         UNITED STATES DISTRICT COURT
11                                      NORTHERN DISTRICT OF CALIFORNIA
12   RON FRANKLIN, an individual,                               Case No. 4:17-cv-00789-HSG
13
             Plaintiff,
14                                                              STIPULATION AND [PROPOSED] ORDER
     v.                                                         CONTINUING MEDIATION COMPLIANCE
15                                                              DEADLINE
     CITY OF SAN LEANDRO, a municipal
16   corporation; DENNIS MALLY, individually
17   and in his capacity as an officer for the San
     Leandro Police Department; and DOES 1-50,
18   inclusive, individually, jointly and severally,

19           Defendants.
                                                                Hon. Haywood S. Gilliam, Jr.
20

21

22            Plaintiff RON FRANKLIN and defendant OFFICER DENNIS MALLY respectfully request that

23   the mediation compliance deadline in this action be continued to March 30, 2019. Pursuant to Docket

24   No. 43, this matter was ordered to mediation on November 16, 2018, and mediation is to be completed

25   by February 1, 2019. On December 27, 2018 in Docket No. 44, the matter was referred to mediator

26   William Simmons for mediation.

27            Good cause exists for this continuance for the following reasons: Defendant has recently taken

28   the deposition of Plaintiff. However, due to scheduling conflicts, Plaintiff has scheduled Officer Mally’s

30                                                                1
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE MEDIATION DEADLINE
31   Franklin v. City of San Leandro, et al. U.S.D.C. Northern District Case No.: 4:17-cv-00789-HSG
 1   deposition for February 22, 2019. The parties will be taking the depositions of two civilian witnesses on

 2   February 25, 2019. The parties agree that these three additional depositions should be taken before the

 3   mediation in order to have a meaningful mediation session. The parties are cooperating and have met

 4   and conferred with the mediator and have tentatively scheduled the mediation for March 11, 2019.

 5   Based on these reasons, the parties respectfully request that the Court continue the deadline to complete

 6   mediation to March 30, 2019.

 7

 8                                                             Respectfully submitted,

 9   DATED: January 9, 2019                                    LAW OFFICES OF JOHN L. BURRIS

10

11                                                             By: _/s/ K. Chike Odiwe
                                                                   John L. Burris
12                                                                 DeWitt Lacy
                                                                   K. Chike Odiwe
13
                                                                   Attorneys for the Plaintiff
14                                                                 RON FRANKLIN

15

16   DATED: January 9, 2019                                    BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

17

18                                                             By: /s/ Joanne Tran
19                                                                Gregory M. Fox
                                                                  Joanne Tran
20                                                                Attorneys for the Defendant
                                                                  OFFICER DENNIS MALLY
21

22

23                                             ATTORNEY ATTESTATION

24            I, Joanne Tran, am the ECF user whose identification and password are being used to file the

25   foregoing documents. Pursuant to Civil Local Rule 5.1(i), I hereby attest that concurrence in the filing of

26   these documents has been obtained from each of its Signatories.

27   Dated: January 9, 2019                                                /s/ Joanne Tran
                                                                           Joanne Tran
28

30                                                                2
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE MEDIATION DEADLINE
31   Franklin v. City of San Leandro, et al. U.S.D.C. Northern District Case No.: 4:17-cv-00789-HSG
 1                                                           ORDER

 2            Having considered the parties’ stipulation, the deadline to complete mediation is March 30, 2019.

 3   IT IS SO ORDERED.

 4

 5

 6   DATED:                1/10/2019
                                                                     HAYWOOD S. GILLIAM, JR.
 7                                                                 UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30                                                                3
     STIPULATION AND [PROPOSED] ORDER TO CONTINUE MEDIATION DEADLINE
31   Franklin v. City of San Leandro, et al. U.S.D.C. Northern District Case No.: 4:17-cv-00789-HSG
